Citation Nr: 0714441	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  02-00 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
October 1975.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an August 2000 rating decision. 
The veteran's representative filed a notice of disagreement 
(NOD) in October 2000, and the RO issued a statement of the 
case (SOC) in November 2001. The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in January 2002.  Thereafter, the RO continued the 
denial of an increased rating for lumbosacral sprain, as 
reflected in a March 2002 supplemental SOC (SSOC).

In February 2004, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.

In July 2004, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) for further development 
and adjudication.  After accomplishing the requested 
development, the Appeals Resource Center (ARC) continued the 
denial of an increased rating for lumbosacral sprain (as 
reflected in an October 2006 SSOC), and returned the matter 
to the Board for further appellate consideration.  

As a final preliminary matter, the Board again points out 
that, during the February 2004 hearing, the veteran's 
representative raised the following issues: entitlement to an 
effective date prior to February 1, 2000, for the grant of 
service connection for depression; entitlement to an 
effective date prior to February 1, 2000, for the 50 percent 
rating assigned for depression; entitlement to an effective 
date prior to October 5, 2000, for the grant of service 
connection for a thoracic spine fracture at T8-9; entitlement 
to an effective date prior to October 5, 2000 (actually, 
January 28, 2000) for the assignment of a 20 percent rating 
for a thoracic spine fracture at T8-9; entitlement to an 
increased rating for depression, currently evaluated as 50 
percent disabling; entitlement to an increased rating for a 
thoracic spine fracture at T8-9, currently evaluated as 20 
percent disabling; and also entitlement to a total disability 
rating based on individual unemployability (TDIU).  As these 
issues have not been adjudicated by the RO, they are not 
before the Board; hence, they are, again, referred to the RO 
for appropriate action.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. Prior to September 26, 2003, the veteran's service-
connected lumbosacral strain was manifested by no more than 
muscle spasm on extreme forward bending; loss of lateral 
spine motion, unilateral, in a standing position; or moderate 
overall limitation of motion due to pain.

3.  Since September 26, 2003, the medical evidence does not 
show any forward flexion findings of the thoracolumbar spine 
that are 30 degrees or less, any objective compensable 
neurological manifestations associated with the veteran's 
service-connected lumbar disability, or any ankylosis of the 
thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.49, 4.71, 4.71a, 
Diagnostic Code 5295 (as in effect prior to September 26, 
2003); and General Rating Formula, Diagnostic Codes 5235-5243 
(as in effect since September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002)(addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In rating cases, VCAA notice should include information 
pertaining to the assignment of disability ratings (to 
include the criteria for all higher ratings), as well as 
information pertaining to the assignment of effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC and ARC).  Id; Pelegrini, 18 Vet. App. 
at 119.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
VCAA notice requirements may, nonetheless, be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, following remand, letters issued in July 
2004, July 2005, October 2005, and February 2006 by the AMC 
and ARC provided notice to the appellant regarding what 
information and evidence was needed to substantiate the claim 
for an increased rating for lumbosacral strain, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claim.  
After the appellant was afforded opportunity to respond to 
each notice identified above, the October 2006 SSOC reflects 
readjudication of the claim after issuance of the notice 
described above.  Hence, the appellant is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

While the Board notes that the October 2006 SSOC informed the 
appellant how disability ratings and effective dates are 
assigned, and the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman, the veteran 
also is not prejudiced by the timing (at the time of the last 
adjudication) or form (in a SSOC, in lieu of a letter) of 
this notice.  Because the Board herein denies the claim for 
increase, no other disability rating, or effective date is 
being, or is to be, assigned; accordingly, there is no 
possibility of prejudice with respect to these notice 
requirements.  

The claims file also reflects that VA has made reasonable 
efforts to obtain or to assist in obtaining all relevant 
records pertinent to the matters on appeal.  Pertinent 
evidence associated with the claims file consists of the 
veteran's service medical records, private treatment records, 
VA outpatient treatment records from Washington VA Medical 
Center, and VA examination reports dated in March 2000, 
October 2001, August 2004, January 2006, and March 2006.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices identified 
above, the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Historically, by rating action of August 1978,  the RO 
granted service connection for chronic lumbosacral strain, 
and assigned an initial 10 percent rating under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5295, 
effective August 24, 1977.  In an October 1980 rating 
decision, the RO recharacterized the veteran's service-
connected back disability as chronic lumbosacral strain with 
muscle spasm and assigned a 20 percent rating, effective 
April 15, 1980.  [The Board notes that the veteran also 
receives compensation from VA for residuals of a thoracic 
spine fracture T8-9 under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Codes 5285-5291.]  The veteran filed a 
claim for increase in May 1995, but did not report to a June 
1995 examination scheduled in connection with the claim.  He 
filed another claim in January 2000.  

The Board points out, initially, that, by regulatory 
amendment effective September 23, 2002, substantive changes 
were made to the schedular criteria for evaluation of 
intervertebral disc syndrome, as set forth in 38 C.F.R. § 
4.71a, DC 5293; as explained in more detail below, these 
changes are not pertinent to the evaluation of the disability 
under consideration.  However, the criteria for rating all 
disabilities of the spine were revised effective September 
26, 2003 ties of the spine were revised effective September 
26, 2003.  As there is no indication that the revised 
criteria are intended to have a retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
revised criteria, and to consider the revised criteria for 
the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria in the October 2006 SSOC.  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.  

The Board also notes that, at the outset, that the veteran 
has been diagnosed with degenerative joint disease (DJD) with 
associated chronic low back pain, disability for which 
service connection has not been granted.  However, like the 
RO, the Board has considered all back symptoms in rating the 
service-connected disability.  Such is consistent with the 
March 2006 conclusion by a VA physician that the symptoms 
attributable to the residuals of "T8 fracture" (apparently 
referring to the disability for which service connection has 
been granted) and the symptoms of low back pain from 
degenerative joint disease cannot be medically .  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (emphasizing that 
if it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the veteran's service-connected 
condition, pursuant to 38 U.S.C.A. § 3.102 (2006).  

Rating Criteria prior to September 26, 2003

As indicated above, prior to September 26, 2003, the RO 
evaluated the lumbar spine under Diagnostic Codes 5010-5295, 
which indicates consideration of the criteria for evaluating 
traumatic arthritis (Diagnostic Code 5010) and for 
lumbosacral strain (Diagnostic Code 5295) in rating the 
service-connected disability.  The SOC and SSOCs reflect that 
Diagnostic Code 5295 has been the primary basis for 
evaluating the disability.  

Under Diagnostic Code 5295, a rating of 20 percent is 
assigned for muscle spasm on extreme forward bending, or loss 
of lateral spine motion, unilateral, in a standing position.  
A 40 percent rating is warranted for severe strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility of forced 
motion.

Between May 1994 and March 2000, there is no medical evidence 
pertinent to the back.  As indicated above, the veteran 
failed to report for a VA examination of the back scheduled 
for June 1995. 

On March 2000 VA spine examination, the veteran complained of 
chronic lumbosacral strain localized to his low back with 
intermittent flare-ups approximately six times a year with 
pain over the paraspinal muscles in the lumbar region.  The 
veteran also admitted to wearing a back brace for support as 
well as losing significant range of motion, particularly with 
lumbar flexion and extension due to chronic pain.  It was 
further noted that the veteran complained of pain after 
prolonged standing or sitting in one position, problems with 
coordination/gait and occasional radicular pain down his 
right leg secondary to back pain during flare-ups, and muscle 
weakness as well as early fatigue as a result of pain and 
apprehension of further back spasm.  

The examiner noted that the veteran demonstrated favoring of 
his left side with posture and gain but exhibited no 
sacroiliac sign.  Range of motion testing of the lumbosacral 
spine revealed forward flexion to 20 degrees, extension to 
less than 5 degrees, and decreased rotation and side bending 
to proximally 3 degrees.  Additional findings were that the 
veteran could walk on heels and toes, had symmetric deep 
tendon reflexes, and exhibited decreased pinprick sensation 
neurologically at the big toe of his right foot.  The 
examiner diagnosed degenerative arthritis of the thoracic and 
lumbar spine resulting in chronic low back strain, more 
likely than not related to thoracic vertebral compression 
fractures suffered in 1974.  

A March 2000 VA lumbar spine X-ray report lists an impression 
of sacralization with spur formation consistent with 
degenerative arthritis of L2 and L4. 

VA outpatient treatment notes dated from June 2000 to January 
2001 show that the veteran received treatment as well as 
physical therapy for chronic low back pain.  A June 2000 VA 
treatment note reflects complaints of pain with mild lumbar 
paraspinal muscle tenderness.  The examiner assessed lumbar 
degenerative joint disease.  Objective findings were noted as 
flexion to 90 degrees, ability to stand on heels/toes, 
decreased sensation posterior left lower extremity, full 
bilateral lower extremity muscle strength, and normal patella 
deep tendon reflexes.  An August 2000 treatment notes 
findings of chronic low back pain secondary to thoracic 
compression fracture in service and spinal stenosis.  The 
examiner assessed mild exacerbation of chronic low back pain 
and documented range of motion findings as flexion to 80 
degrees, extension to 5 degrees, and lateral bending to 10 
degrees.  A January 2001 treatment note reflects that the 
veteran reported slight decreased back pain since last 
evaluation as well as no pain in his lower extremities. 

On October 2001 VA joints examination, the veteran complained 
of persistent low back pain and indicated that any physical 
work aggravates his low back pain.  The examiner found no 
tenderness to percussion, no postural or fixed abnormalities, 
symmetrical musculature, and no muscle spasms or fixed 
deformities.  Range of motion of the lumbosacral spine showed 
forward flexion to 40 degrees, extension to 15 degrees, right 
and left lateral flexion to 20 degrees, and right and left 
rotation to 30 degrees.  The veteran complained of pain with 
all lumbar spine ranges of motion but had no noted weakness, 
fatigability decreased endurance, incoordination, or 
neurogical deficits.  The examiner diagnosed persistent back 
pain and chronic lumbosacral strain with no change since last 
VA examination.  An October 2001 VA X-ray report lists an 
impression of transitional vertebrae at the LS level and 
showed that the vertebral bodies, intervertebral disc spaces, 
pedicles, and processes were intact.

Additional VA treatment records dated in December 2001 and 
January 2002 show treatment for recurrent low back pain and 
placement of a TENS unit for pain control.  A December 2001 
treatment record notes findings of mild diffuse lower lumbar 
tenderness, forward flexion to 90 degrees with mild 
discomfort, active and symmetrical deep tendon reflexes, and 
good peripheral sensation.  A January 2002 treatment note 
reflects the veteran's complaints of back pain that sometimes 
radiates down the medial left thigh with occasional 
paresthesias in the left foot.  Noted findings were good 
posture, normal gait, intact sensation, limited range of 
motion, and negative straight leg raising. 

Considering the pertinent evidence in light of the criteria 
of Diagnostic Code 5295, the Board finds that prior to 
September 26, 2003, the veteran did not meet the criteria for 
the higher (40 percent) rating under Diagnostic Code 5295.  
Simply stated, the pertinent medical evidence does not show 
that the veteran exhibited any abnormal mobility on forced 
motion, listing of the whole spine, positive Goldthwaite's 
sign, severe limitation of motion, or other evidence of 
severe lumbosacral strain. 

Alternatively, the Board has also considered whether the 
veteran would benefit from rating his service-connected back 
disability under former Diagnostic Code 5292 (for limitation 
of motion of the lumbar spine).  Under that diagnostic code, 
a eating of 10 percent may be assigned for slight limitation 
of motion; a rating of 20 percent (the veteran's current 
rating) is warranted for moderate limitation of motion, and a 
rating of 40 percent may be assigned for severe limitation of 
motion.

The terms "slight", "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6.  Also, as a point of reference, the Board notes 
that, for VA rating purposes, normal range of motion of the 
thoracolumbar spine is flexion to 90 degrees, extension to 30 
degrees, lateral flexion to 30 degrees in each direction, and 
rotation to 30 degrees in each direction. See 38 C.F.R. § 
4.71a, Plate V (2006).

In this case, during the period under consideration, the 
veteran's limitation of motion due to pain was no more than 
moderate overall.  The Board notes that some range of motion 
findings during this time frame indicate considerably limited 
flexion (to 20 degrees and 40 degrees out of a normal 90 
degrees).  However, multiple range of motion tests, dated in 
June 2000, August 2000, and December 2001, showed essentially 
normal flexion to 90 degrees and to 80 degrees.  The evidence 
also reveals limitation of lateral flexion (to 10 degrees and 
20 degrees out of a normal 30 degrees) and extension (to 5 
degrees and 15 degrees out of a normal 30 degrees).  However, 
when all pertinent range of motions findings are considered, 
the evidence, collectively, reveals no more than moderate 
overall limited back motion, consistent with the current 20 
percent rating, during the time frame under consideration.  
As such, the maximum 40 percent rating-for severely limited 
motion-is not warranted.   

The Board further finds that, absent evidence of a fractured 
vertebrae or ankylosis during this time frame, there is no 
basis for evaluation of his disability under former 
Diagnostic Codes 5285, 5287, or 5289-other diagnostic codes 
under 38 C.F.R. § 4.71a that then provided for assignment of 
a rating greater than 20 percent. 

Rating Criteria in effect as of September 26, 2003

Effective September 26, 2003, the Diagnostic Code for 
lumbosacral strain was renumbered as 5237.  However, the 
criteria for rating all spine disabilities, to include 
lumbosacral strain, are now set forth in a General Rating 
Formula for Diseases and Injuries of the Spine.  The revised 
criteria provide that lumbosacral strain is to be evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine (to include consideration of separate 
ratings for orthopedic and neurological manifestations).

Under the General Rating Formula, a 20 percent rating (the 
veteran's rating currently assigned for lumbosacral strain) 
is warranted for forward motion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is awarded for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is awarded 
for unfavorable ankylosis of the entire spine.  These 
criteria are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).

VA outpatient treatment records dated in January 2004 show an 
assessment of lumbago and low back pain.  The veteran 
complained of radiculopathy into right buttock and thigh but 
noted that pain was mainly confined to his back during 
twisting and stooping movements.  The examiner noted ability 
to heel/toe walk, steady gait, bilateral full strength, and 
fairly good range of motion at the waist with some pain.  

A private chiropractor examination report dated in February 
2004 reflects findings of pain with range of motion, bulging 
and degenerative discs of the lumbar spine, constant low back 
pain that radiates to his legs, and neurological deficit 
along the L4-L5 and L5-S1 nerve root. 

A June 2004 VA treatment note details complaints of numbness 
in the lower extremities.  The examiner assessed numbness 
secondary to L5-S1 narrowing vs. diabetes vs. alcohol 
neuropathy vs. other.

An August 2004 VA spine examination report reflects the 
veteran's complaints of pain in the lower mid spine with 
occasional radiating pain and numbness in his legs.  He 
further indicated that he has 1-2 flare-ups that last 1-2 
days during a 2-3 week period.  Treatment of his back pain 
includes using a back brace, TENS unit, intermittent physical 
therapy, Ibuprofen, and intermittent use of a muscle 
relaxant.  The examiner discussed a July 2004 VA MRI report 
reflecting an impression of mild degenerative disc disease at 
L4-5 without spinal stenosis, nerve root entrapment, or 
neural foraminal narrowing.  Objective examination findings 
included full muscle strength, no muscle atrophy, very mild 
muscle spasm in the lower paraspinal area, negative straight 
leg raising sign bilaterally to 50 degrees, normal 
coordination, steady gait, and grossly intact sensory 
examination at all extremities.  Range of motion testing of 
the lumbosacral spine revealed forward flexion to 70 degrees, 
extension to 10 degrees, right and left lateral flexion to 30 
degrees, and right and left rotation to 45 degrees.  The 
examiner noted that range of motion was limited due to pain 
in forward flexion and bilateral lateral bending.  The 
assessment was chronic low back pain with limitation of range 
of motion due to back strain.

The report of VA electromyography (EMG) studies performed in 
August 2004 reflects that the results were within the broad 
limits of normal.  It was also noted that normal EMG and NCV 
(nerve conduction) studies do not provide sufficient evidence 
to suggest polyneuropathy or radiculopathy and further 
indicated that MRI studies performed in correlation with the 
electrophysiological testing did not reveal a herniated disc 
or suggest nerve root involvement.  Further, it was indicated 
that hepatitis C and alcohol abuse, conditions for which the 
veteran has received treatment, may cause neuropathy. 

The veteran failed to report to a VA spine examination 
scheduled in September 2005.

On January 2006 VA neurological examination, the veteran 
complained of low back pain with intermittent radiation of 
pain down the right leg to the right foot.  He indicated that 
low back pain has interfered with his ability to work, since 
he does mainly physical labor, and he has been unable to work 
for the past 4 years due to his low back pain.  Examination 
findings include intact light touch sensation, normal muscle 
tone and bulk, full muscle strength, diminished pinprick 
sensation in the lateral aspect of the right foot, normal 
gait, and percussion tenderness over the lower lumbar spine.  

Range of motion testing of the lumbosacral spine revealed 
forward flexion to 45 degrees, extension to 5 degrees, right 
and left lateral flexion to 10 degrees, and right and left 
rotation to 30 degrees.  The examiner noted an increase in 
low back pain in all directions of motion with repeated 
flexion and extension of the lumbar spine causing increased 
in low back pain but no change in sensation, strength, or 
coordination.  The examiner diagnosed chronic low back pain 
and lumbar radiculopathy secondary to herniated 
intervertebral disc at L4-5 was listed in the report.  A 
January 2006 VA X-ray report lists an impression of 
essentially normal lumbar spine with evidence of 
sacralization. 

In a March 2006 VA spine examination report, the examiner 
noted that the veteran's claims file was available for his 
review.  The veteran then complained of constant low lumbar 
spine pain with intermittent radiation of pain down the right 
leg to the right foot as well as numbness in the toes of the 
right foot.  The veteran indicated that his low back pain is 
increased by bending, lifting, walking, running, and other 
strenuous physical activity as well as complained of 
intermittent flare-ups approximately 2-3 times a month that 
last 3-4 days.  The veteran further stated that his service-
connected lumbar spine disability is the major contribution 
to his disabling low back pain and limits his activity, 
including manual employment.  Physical examination revealed 
full muscle strength, diminished pinprick sensation in the 
lateral aspect of the right foot, normal gait, and percussion 
tenderness over the lower lumbar spine.  

Range of motion findings for the lumbosacral spine were again 
reported as forward flexion to 45 degrees, extension to 5 
degrees, right and left lateral flexion to 10 degrees, and 
right and left rotation to 30 degrees.  The examiner noted an 
increase in low back pain in all directions of motion with 
repeated flexion and extension of the lumbar spine causing 
increased in low back pain but no change in sensation, 
strength, or coordination.  The examiner found no additional 
limitation of lumbar spine range of motion due to weakened 
movement, excess fatigability, or incoordination.  The 
diagnosis was chronic low back pain due to degenerative joint 
disease at L4-5 with reduced range of motion of lumbar spine.  
The examiner further indicated that it is not medically 
possible to distinguish the symptoms of low back pain from 
degenerative joint disease to mid-back pain from T8 fracture.   

Considering the pertinent evidence in light of the relevant 
rating criteria (of the General Rating Formula), the Board 
finds, that since September 26, 2003, the manifestations of 
the veteran's low back disability continue to more closely 
approximate the criteria for the current 20 percent rating.

The medical evidence of record since September 26, 2003, does 
not show forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine which would warrant the next higher 40 
percent rating.  On VA examination in August 2004, the 
veteran's lumbar spine flexion was reported as to 70 degrees.  
On VA examinations in January and March 2006, forward flexion 
was to 45 degrees with pain.  Given these findings, a rating 
in excess of 20 percent is not warranted.

Additionally, the Board has considered whether the veteran's 
service-connected lumbar disability warrants assignment of a 
separate rating for neurological manifestations.  The medical 
evidence since In this case, the Board acknowledges that 
evidence includes notations of lumbar radiculopathy, 
diminished pinprick sensation of the right foot, and mild 
degenerative disc disease (DDD) of L4-5.  However, neither 
disc disease nor the July 2004 MRI testing report did not 
demonstrate any spinal stenosis, nerve root entrapment, or 
neural foraminal narrowing.  EMG studies performed in August 
2004 were noted to be within the limits of normal and the EMG 
results coupled with MRI findings were found not to be 
suggestive of nerve root involvement.  As such, the medical 
evidence does not reveal associated neurological 
manifestations associated with the back.  

Additional considerations

Regardless of whether the former or revised criteria are 
considered, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion (see Johnson v. Brown, 9 
Vet. App. 7 (1996)).  

In this case, while the veteran has subjective complaints of 
pain with all ranges of motion, such pain has been taken into 
consideration is continuing the current 20 percent rating, 
and is not shown to be so disabling as to warrant any higher 
rating.  In fact, he was still able to accomplish range of 
motion of the lumbosacral spine, as noted above, despite such 
complaints.  No higher rating is warranted even if the point 
at which pain was noted to begin (as reflecting the true 
extent of range of motion), as well as additional range of 
motion loss with repeated use, is considered.  The Board also 
notes that and there is no medical evidence of additional 
limitation of function due to the DeLuca factors other than 
pain.  The October 2001 and March 2006 VA examiners 
specifically noted that the veteran did not have any 
additional limitation of motion of the lumbar spine due to 
weakness, fatigability, decreased endurance, or 
incoordination.

The Board also finds that the record present no basis for 
assignment of any higher rating under any other provision of 
VA's rating schedule.  While the Board again notes that the 
evidence includes notations of lumbar radiculopathy, 
diminished pinprick sensation of the right foot, and mild 
degenerative disc disease (DDD) L4-5.  However, the RO has 
not characterized the lumbar spine disability as encompassing 
DDD.  Further, the July 2004 MRI testing report did not 
demonstrate any spinal stenosis, nerve root entrapment, or 
neural foraminal narrowing.  EMG studies performed in August 
2004 were noted to within the limits of normal and the EMG 
results coupled with MRI findings were not suggestive of 
nerve root involvement.  The August 2004 VA examiner also 
indicated that the veteran's other medical conditions, like 
hepatitis C and alcohol abuse, may cause neuropathy.  In 
short, objecting testing has not substantiated the 
assessments and findings pertinent to disc disease.  As the 
medical evidence does not establish IVDS, consequently, the 
Board finds that neither the former nor the revised criteria 
for rating IVDS are for application in the instant case.

The above determinations are based on considerations of 
applicable former and revised provisions of VA's rating 
schedule.  Additionally, the Board finds that there is no 
showing that, during any time period in question, the 
veteran's service-connected lumbar spine disability has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b).  In this 
regard, the Board notes that the veteran has repeatedly 
indicated that he has been unable to work for the past 4 
years due to his low back pain.  However, there is no 
objective showing that the disability has not been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  There also is no 
objective evidence that the disability has warranted frequent 
periods of hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that, as there 
is no basis for assignment of a rating in excess of 20 
percent for the service-connected lumbosacral strain, the 
veteran's claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for lumbosacral strain is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


